Citation Nr: 9927677	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether a VA RO decision in February 1962 contained clear and 
unmistakable error (CUE) in denying service connection for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to March 
1956, and from October 1959 to May 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO decision which determined that there 
was no CUE in a February 1962 RO decision which denied 
service connection for a duodenal ulcer. 


FINDING OF FACT

An unappealed February 1962 RO decision, which denied service 
connection for a duodenal ulcer, was reasonably supported by 
evidence then of record and prevailing legal authority; the 
RO decision was not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the February 1962 RO decision which 
denied service connection for a duodenal ulcer, and that 
decision is final.   38 U.S.C.A. §§ 5109A, 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1955 to March 
1956, and from October 1959 to May 1961.  A review of the 
available service medical records shows that on medical 
examination performed for enlistment purposes in September 
1955, the veteran's abdomen and viscera were listed as 
clinically normal.  Service medical records from the 
veteran's first period of active duty are negative for a 
duodenal ulcer.

Private medical records dated from April 1957 to May 1957 
from R. H. Jones, Jr., M.D., reflect that the veteran was 
hospitalized in April 1957 for complaints of hematemesis and 
dark tarry stools.  The veteran reported that he had an 
episode of rectal bleeding two years previously, when he was 
in the Army.  He was placed on a strict diet, given 
medication, and given blood transfusions.  An X-ray study 
showed an active non-obstructive duodenal ulcer with a 
crater.  He was discharged and given an "Ulcer D" diet, as 
well as medication.

Service medical records from the veteran's second period of 
active duty show that on medical examination performed in 
August 1959, the veteran's abdomen and viscera were listed as 
clinically normal.  A July 1960 clinical record cover sheet 
shows that the veteran was hospitalized for one week for a 
bleeding duodenal ulcer.  It was noted that the condition 
existed prior to entry into service.  A February 1961 
treatment note shows that the veteran reported a history of a 
bleeding duodenal ulcer which was beginning to hurt again.  A 
treatment note dated a few days later shows that the examiner 
had reviewed the medical records of the July 1960 
hospitalization, which revealed that a July 1960 X-ray study 
showed spasm and hyperacidity of the duodenal bulb, with no 
ulcer crater seen.  The examiner noted that the veteran had 
been hospitalized for this condition in 1957, as a civilian, 
and noted that the veteran was currently taking medication 
and was on a restricted diet, but his pain persisted.  In 
March 1961, the veteran presented with complaints of black 
stools with bright red blood.  The examiner noted that the 
veteran had hemorrhoids and also had ulcer-type pain with a 
history of proven duodenal ulcers.  

In March 1961, the veteran was hospitalized for five days for 
complaints of abdominal pain and black stool.  On admission, 
the veteran reported that he had symptoms of duodenal peptic 
ulcer since 1957, when he had hematemesis and melena, 
received four blood transfusions in a civilian hospital, and 
was diagnosed with a duodenal ulcer.  The examiner noted that 
the veteran had another period of military service prior to 
the onset of his ulcer in 1957.  The veteran reported that he 
had intermittent pain throughout the next few years and 
received medication for this condition.  In July 1960 he had 
melena and received blood transfusions.  The veteran said he 
had no trouble with the ulcer since July 1960 until January 
1961, when he began having epigastric pain which was gnawing 
and hunger-type in character, localized to the epigastrium.  
The veteran said he felt the diet served in the field 
aggravated his constant "indigestion."  He said the pain 
had become increasingly severe since January 1961.  The 
examiner noted that X-ray studies performed in July 1960 and 
February 1961 showed spasm and secondary signs of ulcer with 
no crater.   On admission in March 1961, the veteran's stool 
was very dark and guaiac positive.  There was slight 
tenderness in the epigastrium, but no abnormalities were 
noted on abdominal examination.  The veteran had no other 
black stools during the hospitalization.  He was placed on a 
bland diet and given medication, and he had no further ulcer-
like pain while in the hospital.  The final diagnosis was 
chronic duodenal ulcer with recurrent bleeding, which existed 
prior to service.  The examiner noted that the veteran had 
been placed on a physical profile (PULHES) of P-4 (a physical 
condition which was below minimum standards) and was returned 
to duty.  The veteran was then discharged from service on the 
basis of a physical disability (a duodenal ulcer) which pre-
existed military service.

In October 1961, the veteran submitted a claim for service 
connection for a "peptic duodenal bleeding ulcer," which he 
said began in April 1957.

At an October 1961 VA examination, the veteran complained of 
having a lump in his upper abdomen after eating, as well as 
pain.  He said he became nauseated and vomited.  He said he 
was on a restricted diet and took medication for this 
condition.
He reported that after his May 1961 discharge from military 
service, he had a hemorrhage from his stomach and was 
admitted to the Lewis Gale Hospital in Roanoke, Virginia, 
where he underwent a subtotal gastrectomy in July 1961.  A 
gastrointestinal X-ray study showed that only 1/4 of the 
veteran's stomach was present, and there was a small sliding 
herniation of the stomach through the esophageal hiatus.  
There was no ulcer present.  The pertinent diagnoses were a 
duodenal ulcer, not found currently, a history of a 
hemorrhage from ulcer which had not been found since his July 
1961 operation, with a well-healed scar.

In a February 1962 decision, the RO denied service connection 
for a duodenal ulcer, determining that such condition existed 
prior to military service and was not aggravated in service.  
The veteran was notified of this decision in February 1962, 
and he did not appeal.

In July 1997, the veteran submitted a claim for service 
connection for a duodenal ulcer and post-operative subtotal 
gastrectomy, on the basis that there was CUE in the February 
1962 decision which denied service connection for a duodenal 
ulcer.  The veteran's representative asserted that the 
veteran was treated conservatively for a duodenal ulcer prior 
to service in 1957, was thereafter treated twice during 
service for a bleeding ulcer, and was discharged on the basis 
of that condition.  The veteran's representative noted that a 
chronic disability was not noted upon entry into service, and 
that his ulcer condition increased in severity during 
service.

By a statement dated in January 1998, the veteran asserted 
that prior to his second period of active duty, he was only 
treated for a duodenal ulcer on one occasion, in 1957, at 
which time "everything was OK with a little medicine."  He 
said he had no ulcer problems when he entered his second 
period of active duty, and the ulcer condition worsened 
during this period of service.


II.  Analysis

The veteran claims there was CUE in the February 1962 RO 
decision which denied service connection for a duodenal 
ulcer.  He did not appeal that decision, and it is thus 
considered final, although it may be reversed if found to be 
based on CUE.  38 U.S.C.A. § 7105.  Legal authority provides 
that where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised, and for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication. Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 43-45 (1993); Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).

The law in effect at the time of the 1962 RO decision 
provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C. § 331 (1958) [now recodifed 
as 38 U.S.C.A. § 1131]; 38 C.F.R. §§ 3.303, 3.305 (1961).  A 
veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment, as 
distinguished from medical fact and principles, establishes 
that an injury or disease preexisted service.  38 U.S.C. 
§ 332 (1958) [now recodifed as 38 U.S.C.A. § 1132]; 38 C.F.R. 
§ 3.305(b) (1961).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C. § 353 (1958) [now 
recodifed as 38 U.S.C.A. 1153]; 38 C.F.R. 3.306 (1961). 

In its February 1962 decision, the RO determined that a 
duodenal ulcer began between the veteran's periods of service 
and was not aggravated during the second period of service.

A review of the file shows that service medical records from 
the veteran's first period of active duty (1955-1956) are 
negative for a duodenal ulcer.  Private medical records show 
that in 1957 (more than a year after the first period of 
service, beyond the period for presumptive service incurrence 
as to the first period of service) the veteran was diagnosed 
with a duodenal ulcer and was hospitalized and given blood 
transfusions for such.  An X-ray study performed at that time 
showed an ulcer crater.  A duodenal ulcer was not "noted" 
on medical examination performed in August 1959, prior to his 
second period of active duty (1959-1961).  Thus, the 
presumption of soundness applies.  However, the medical 
evidence establishes that that the duodenal ulcer existed 
prior to the veteran's second period of service, and thus the 
presumption of soundness on entrance into the second period 
of service is rebutted as to this condition.  As the duodenal 
ulcer preexisted service, service connection may be granted 
only if the condition was aggravated by service.
 
Service medical records demonstrate that the veteran was 
hospitalized for a bleeding duodenal ulcer on two occasions 
during service, in July 1960 and March 1961.  X-ray studies 
performed during both of these hospitalizations showed spasm 
and secondary signs of ulcer with no ulcer crater.  The 
veteran was discharged from service on the basis of a 
duodenal ulcer which preexisted military service.  Post-
service medical records show that the veteran reported that 
he underwent a subtotal gastrectomy in July 1961 due to a 
duodenal ulcer.  An October 1961 VA X-ray study showed that 
only 1/4 of the veteran's stomach was present, and there was no 
evidence of a current ulcer.

Service connection by way of aggravation would only be 
permitted if the underlying duodenal ulcer condition was 
worsened by service, rather than mere intermittent flare-ups 
of symptoms during service. 38 U.S.C. § 353 (1958) [now 
recodifed as 38 U.S.C.A. 1153]; 38 C.F.R. 3.306 (1961).  
Although the veteran was twice treated for a duodenal ulcer 
during service, it was not unreasonable for the RO to 
conclude, as it did in February 1962, based on all the 
evidence, that the pre-service duodenal ulcer was not 
permanently aggravated by service.

The veteran is essentially asserting a disagreement with how 
the facts were evaluated by the RO in its February 1962 
decision.  The correct facts were before the RO in 1962, and 
the file shows that the RO properly considered the evidence 
and law when making its 1962 decision.  Based on the record 
and law in effect at the time of the February 1962 RO 
decision, it cannot now be said that all reasonable 
adjudicators would have reached a different result or that 
there was undebatable error in denying the claim.  The Board 
holds that the February 1962 RO decision was not based on 
CUE.  [Although the Board denies the CUE claim, the veteran 
should understand that in the future he may submit new and 
material evidence to the RO to reopen the service connection 
claim.]


ORDER

The claim that there was CUE in a February 1962 RO decision 
is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

